Per Curiam.
This action cannot be maintained by the plaintiff under section 59 of the Stock Corporation Law (See Billings v. Trask, 30 Hun, 314); nor under section 47 of the Bankruptcy Act, as amended in 1910,  because that section, as amended, relates only to the property of the corporation. Plaintiff claims the complaint may be sustained under section 91-a of the General Corporation Law.  There is not in the complaint, however, any allegation of negligence nor, stripped of legal conclusions, any allegation showing injury to or losses of the funds or property of the corporation, which allegations are necessary under that section. Judgment and order unanimously affirmed, with costs.